            Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ANILDA RODRIGUES, on behalf of herself            )
and all others similarly situated,                )
        Plaintiff,                                )
        v.                                        )
                                                  )
BOSTON COLLEGE,                                   )
    Defendant.                                    )

                                          COMPLAINT

       Plaintiff, Anilda Rodrigues, (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendant Boston College (“BC”), and complains and alleges

upon personal knowledge as to herself and her own acts and experiences, and, as to all other

matters, upon information and belief, including investigation conducted by her attorneys, and says:

                                I.     NATURE OF THE CASE

       1.       BC is a prestigious private university in Boston, Massachusetts, providing higher

education in the arts, sciences, business, law, social work, medicine, nursing, education, and

ministry. Plaintiff is a student at BC’s Robert J. Morrissey College of Arts and Sciences.

       2.       On March 11, 2020, BC announced that it was canceling in-person classes due to

the pandemic of the Coronavirus Disease 2019 (“COVID-19”). BC also canceled all hours of

instruction that were to be held on March 12-18, 2020.

       3.       Plaintiff does not dispute that BC’s decision to cease in-person instruction was

warranted. Plaintiff asks merely to be refunded the money she spent for educational services that

were not provided.

       4.       For the Spring 2020 semester, students like Plaintiff paid BC thousands of dollars

in tuition for each “credit hour” of education (or for a semester of credit hours). By BC’s published

policy, a “credit hour” is “one hour of classroom or direct faculty instruction and a minimum of



                                           Page 1 of 15
            Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 2 of 15



two hours of out of class student work each week for approximately fifteen weeks ...” Students

like Plaintiff pay tens of thousands of dollars in tuition alone for a semester of instruction.

       5.       Prior to its March 11, 2020 announcement that it would cease in-person instruction,

BC permitted online education for only some courses in only some schools, and typically charged

far less in tuition. For example, for the Fall 2020 semester, BC charged undergraduate students at

the Robert J. Morrissey College of Arts and Sciences an average 1 of $1,968 per credit, but charged

undergraduate students taking courses in its largely or partially online James A. Woods, S.J.

College of Advancing Studies only $534 per credit hour – almost a 73% reduction.

       6.       For each credit hour in the Spring 2020 semester, students like Plaintiff received

less than half of the promised academic hours of “classroom or direct faculty instruction.”

       7.       Though BC could no longer provide the remaining hours of “contact time”

instruction per credit hour, BC demanded that students pay the full tuition price.

       8.       Students like Plaintiff also received dramatically less than the promised hours of

additional “hours of out of class student work” per credit hour.

       9.       Similarly, students like Plaintiff paid fees for services and access to facilities and

equipment over the full semester. Though BC provided these services and facility/equipment

access for only part of the semester, and could not provide them for the full semester, BC

demanded that students pay fees for the entire semester.

       10.      While the effects of the COVID-19 crisis are shared by all individuals and

institutions across the country, BC has failed to apportion the burden in an equitable manner or

consistent with its obligations as an educational institution.



1
        Undergraduate tuition at BC for the Fall 2020 semester is $29,625. BC expects students
to take an average of 15 credits per semester, and students failing to complete at least 15 credits
per semester may be required to make up credits before being allowed to continue.


                                            Page 2 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 3 of 15



       11.     BC is not entitled, by either contract or equitable principles, to pass the entire cost

of its COVID-19 related closure to its students and their families. Plaintiff and the putative class

are entitled to a partial refund of the tuition, fees, and other related payments for in-person

educational services, access to facilities, and/or related opportunities for which they paid that BC

did not provide.

       12.     BC’s online course policy and deeply discounted online course tuition reflects the

inability of online classes to replicate the full academic opportunities and experiences of in-person

instruction. Remote learning options cannot replace the comprehensive educational experience

promised by BC. Access to facilities, materials, laboratories, faculty, student collaboration, and

the opportunity for on campus living, school events, dialogue, feedback and critique are essential

to the in-person educational experience.

       13.     For example, before BC’s March 11 announcement, all of Plaintiff’s classes were

taught as its “credit hour” policy dictates, with “classroom or direct faculty instruction” and

additional hours of “out of class.” Following BC’s March 11 announcement in the Spring 2020

semester, instruction all of Plaintiff’s classes were delivered only in a remote, online format. The

science laboratory portions of one of Plaintiff’s classes was canceled, and replaced with written

self-study assignments. Instruction for Plaintiff’s classes in the Summer 2020 terms were delivered

only in pre-recorded online videos.

       14.     Plaintiff and the putative class contracted and paid for an education, not course

credits. They paid for the robust education and full experience of academic life on BC’s campus;

remote online learning cannot provide the same value as in-person education.

       15.     As a result, BC has financially damaged Plaintiff and the putative class members.

Plaintiff brings this suit because Plaintiff and the class members did not receive the full value of




                                           Page 3 of 15
          Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 4 of 15



the services for which they paid. They lost the benefit of their bargain and/or suffered out-of-

pocket loss. They are entitled to recover compensatory damages, trebling where permitted, and

attorneys’ fees and costs.

        16.     Plaintiff seeks, for herself and the putative class members, a return of a prorated

portion of the tuition, fees and other related costs, proportionate to the diminished value of online

classes and the amount of time in the Spring 2020 and following semesters when BC ceased in-

person classes, campus services and access to campus facilities, continuing through to such time

as BC reinstates in-person classes.

                             II.    JURISDICTION AND VENUE

        17.     The Court has original jurisdiction of this action pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because at least one member of the Class, as defined below, is

a citizen of a different state than BC, there are more than 100 members of the Class, and the

aggregate amount in controversy exceeds five million dollars ($5,000,000.00), exclusive of interest

and costs.

        18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because BC is

headquartered in this district.

        19.     The Court has personal jurisdiction over BC because BC is headquartered in this

district, because many of the acts and transactions giving rise to this action occurred in this district,

and because BC conducts substantial business in this district. Plaintiff resides in the City of

Randolph, Massachusetts

                                          III.    PARTIES

        20.     Plaintiff Anilda Rodrigues is a citizen and resident of the Commonwealth of

Massachusetts. Plaintiff has attended Boston College since the Fall 2018 semester. Plaintiff wash




                                             Page 4 of 15
            Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 5 of 15



charged approximately $28,390 in tuition for the 2020 Spring semester, minus amounts received

through financial aid.

           21.   Boston College is a private research university comprised of eight constituent

schools. BC had a total enrollment of 9,758 undergraduate students and 4,801 graduate students

for the 2019-2020 academic year. As of May 31, 2019, BC reported it had an endowment of $2.5

billion.

           22.   BC was eligible to receive federal stimulus funding under the CARES Act, which

provides for approximately $14 billion for colleges and universities based on enrollment numbers

in order to mitigate the financial impact of the COVID-19 crisis on both institutions and students.

BC applied for CARES Act funding and received approximately $3.22 million for distribution to

students. As of August 2020, BC distributed grants to eligible students whose family contribution

toward educational expenses was $0 (for graduate students) or $10,000 or less (for undergraduate

students).

                               IV.    FACTUAL ALLEGATIONS

A.         Contract Terms

           23.   Plaintiff and Class members entered into a contract with BC whereby, in exchange

for the payment of tuition, fees and other related costs, BC would provide an agreed-upon number

of classes through in-person instruction and access to physical resources and school facilities such

as libraries, laboratories, and classrooms.

           24.   For each credit hour, BC promised to provide “hour of classroom or direct faculty

instruction and a minimum of two hours of out of class student work each week,” for the academic




                                              Page 5 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 6 of 15



semester.” 2

       25.     BC also agreed to provide instruction that was accredited by the New England

Commission of Higher Education.

       26.     Plaintiff accepted BC’s offer.

       27.     Plaintiff substantially performed its contractual obligations. BC did not.

B.     Closure of Campus and Suspension of In-Person Education

       28.     On March 11, 2020, BC announced it was canceling all in-person classes and

effectively closed its campus. BC also canceled all hours of instruction that were to be held on

March 12-18, 2020.

       29.     While BC’s decision to close campus and end in-person classes was warranted by

circumstances, it effectively breached or terminated the contract BC had with each and every

student and tuition provider, who paid for the opportunity to participate fully in the academic life

on the BC campus.

       30.     Though all in-person instruction ended on March 11, 2020, some classes were

taught in an online format beginning March 19, 2020. Even students with concentrations in areas

where in-person instruction is especially crucial (such as music, theatre, and the sciences), BC

provided either no instruction or only remote, online instruction.

       31.     As a result of the closure of BC’s campuses and facilities, BC has failed to deliver

the educational services, facilities, access and/or opportunities for which Plaintiff and the putative

class contracted and paid, either directly or through a third-party on their behalf.

       32.     BC subsequently decided to offer all of its Summer 2020 courses online, and to



2
      Boston College Credit Hour Compliance, available at https://www.bc.edu/bc-
web/academics/sites/provost/documents-and-reports/credithrcomp.html.



                                            Page 6 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 7 of 15



cancel its science laboratory classes.

       33.     Though Plaintiff and members of the Class paid BC tuition in exchange for a full

semester of in-person education, BC ceased to provide the in-person education it promised, and

thus has failed to uphold its side of the agreement. Nonetheless, BC insists that students uphold

their side of the agreement and refuses to refund tuition and related expenses.

       34.     In so doing, BC is attempting to replace the irreplaceable – on-campus life at an

elite university – with “virtual learning” via online classes, and is attempting to pass off this

substitute educational experience as the same as or just as good as full participation in the

university’s academic life.

       35.     Plaintiff and members of the Class paid BC tuition in reliance on its promise of

teaching a certain number of courses in an in-person course format and with in-person facility

access. Plaintiff did not choose to attend and/or pay tuition for an online institution of higher

learning, but instead chose to attend BC’s institution and enroll on an in-person basis.

C.     Inferiority of Online Educational Experience

       36.     At least one academic study found that “[o]nline courses do less to promote

academic success than do in person courses.” The study found that:

               a)      Taking a course online reduced student achievement in that course by .44

                       points on the traditional four-point grading scale, a full one-third of a

                       standard deviation;

               b)      Specifically, students taking the in-person course earned roughly a B- (2.8

                       GPA) versus a C (2.4 GPA) for students taking an online version of the

                       same course;

               c)      Taking a course online also reduces future grades by 0.42 points for courses



                                             Page 7 of 15
          Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 8 of 15



                         taken in the same subject area in the following semester; and

                  d)     Taking an online course reduced the probability of the student remaining

                         enrolled in the university a year later by over ten percentage points.

Eric P. Bettinger et al., Virtual Classrooms: How Online College Courses Affect Student Success,

AMERICAN ECONOMIC REVIEW, Vol. 107, No. 9, p. 2857.

       37.        The move to online-only classes deprived students of the opportunity to benefit

from a wide variety of academic and student events, on-campus entertainment, facilities, and

athletic programs, which provided considerable value to Plaintiff and the Class members.

       38.        The online learning options BC offered for the Spring 2020 and Summer 2020

semesters, though consistent with safety measures, cannot provide the academic and collegiate

experience BC extols.

D.     Lower Tuition for Online Education

       39.        In-person education is worth more than online education.

       40.        Accordingly, the tuition and fees for in-person instruction at BC are higher than

tuition and fees for its own online classes and for other online institutions. Such costs cover not

just the academic instruction, but encompass an entirely different experience which includes but is

not limited to:

                  a)     Face to face interaction with professors, mentors, and peers;

                  b)     Access to facilities such as libraries, laboratories, computer labs, and study

                         rooms;

                  c)     Student governance and student unions;

                  d)     Extra-curricular activities, groups, intramural sports, etc.;




                                              Page 8 of 15
          Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 9 of 15



               e)      Student art, cultures, and other activities;

               f)      Social development and independence;

               g)      Hands on learning and experimentation; and

               h)      Networking and mentorship opportunities.

         41.   The fact that BC students paid a higher price for an in-person education than they

would have paid for an online education is illustrated by the vast price difference in BC’s in-

person, on-campus classes versus BC largely online classes.

         42.   For example, for the Fall 2020 semester, BC charged undergraduate students at the

Robert J. Morrissey College of Arts and Sciences an average 3 of $1,968 per credit, but charged

undergraduate students taking courses in its largely or partially online James A. Woods, S.J.

College of Advancing Studies only $534 per credit hour – almost a 73% reduction.

E.       Damages

         43.   Through this lawsuit, Plaintiff seeks for herself and Class members BC’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time that

remained in the Spring 2020 semester when classes moved online and campus services ceased

being provided, accounting for the diminished value of educational opportunities, the reduced

hours of instruction, as well as for each subsequent semester and continuing until BC resumes in-

person classes. Plaintiff seeks return of these amounts on behalf of herself and the Class as defined

below.

         44.   Plaintiff also seeks damages relating to BC’s passing off an online, “virtual” college



3
        Undergraduate tuition at BC for the Fall 2020 semester is $29,625. BC expects students
to take an average of 15 credits per semester, and students failing to complete at least 15 credits
per semester may be required to make up credits before being allowed to continue.


                                            Page 9 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 10 of 15



experience as similar in kind to full immersion in the academic life of a college campus.

                           V.        CLASS ACTION ALLEGATIONS

       45.     Plaintiff seeks to represent a class defined as:

               Any person who paid or caused to be paid tuition and/or fees to attend
               Boston College when classes and/or coursework were limited in whole or
               in part to online attendance as a result of or in connection with COVID-19.

Specifically excluded from the Class are BC, BC’s officers, directors, trustees and agents, the judge

assigned to this action, and any member of the judge’s immediate family.

       46.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint.

       47.     Numerosity. The members of the Class are geographically dispersed and are so

numerous that individual joinder is impracticable. Upon information and belief, Plaintiff

reasonably estimates that there are thousands of members in the Class. Although the precise

number of Class members is unknown to Plaintiff at this time, the true number of Class members

is known by BC and may be determined through discovery. Class members may be notified of the

pendency of this action by mail and/or publication through the distribution records of BC and third-

party retailers and vendors.

       48.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any questions

affecting only individual Class members. These common legal and factual questions include, but

are not limited to, the following:

               a)      whether BC accepted money from Class members in exchange for the

                       promise to provide services;




                                           Page 10 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 11 of 15



                b)      whether BC provided the services for which Class members contracted;

                c)      whether Class members are entitled to a refund for that portion of the tuition

                        and fees that was contracted for services that BC did not provide; and

                d)      whether BC is liable to Plaintiff and the Class for unjust enrichment.

        49.     Typicality. Plaintiff’s claims are typical of the claims of the other members of the

Class in that, among other things, all Class members were similarly situated and were comparably

injured through BC’s wrongful conduct as set forth herein. Further, there are no defenses available

to BC that are unique to Plaintiff.

        50.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class. Plaintiff has retained counsel that is highly experienced in complex consumer

class action litigation, and Plaintiff intends to vigorously prosecute this action on behalf of the Class.

Furthermore, Plaintiff has no interests that are antagonistic to those of the Class.

        51.     Superiority. A class action is superior to all other available means for the fair and

efficient adjudication of this controversy. The damages or other financial detriment suffered by

individual Class members are relatively small compared to the burden and expense of individual

litigation of their claims against BC. It would, thus, be virtually impossible for the Class on an

individual basis, to obtain effective redress for the wrongs committed against them. Furthermore,

even if Class members could afford such individualized litigation, the court system could not.

Individualized litigation would create the danger of inconsistent or contradictory judgments arising

from the same set of facts. Individualized litigation would also increase the delay and expense to

all parties and the court system from the issues raised by this action. By contrast, the class action

device provides the benefits of adjudication of these issues in a single proceeding, economies of

scale, and comprehensive supervision by a single court, and presents no unusual management




                                             Page 11 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 12 of 15



difficulties under the circumstances.

       52.     In the alternative, the Class may also be certified because:

               a)      the prosecution of separate actions by individual Class members would

                       create a risk of inconsistent or varying adjudications with respect to

                       individual Class members that would establish incompatible standards of

                       conduct for the BC; and/or

               b)      the prosecution of separate actions by individual Class members would

                       create a risk of adjudications with respect to them that would, as a practical

                       matter, be dispositive of the interests of other Class members not parties to

                       the adjudications, or substantially impair or impede their ability to protect

                       their interests; and/or

               c)      BC has acted or refused to act on grounds generally applicable to the Class

                       as a whole, thereby making appropriate final declaratory and/or injunctive

                       relief with respect to the members of the Class as a whole.

                                            COUNT I
                                        Breach of Contract

       53.     Plaintiff restates, realleges, and incorporates by reference the allegations contained

in all preceding paragraphs of this complaint as if fully set forth herein.

       54.     Plaintiff brings this claim individually and on behalf of the members of the Class

against BC.

       55.     Through its student policies, the admission agreement, and payment of tuition and

fees, Plaintiff and each member of the Class entered into a binding contract with BC.

       56.     As part of the contract, and in exchange for the aforementioned consideration, BC

promised to provide in-person education services, including in-person instruction and access to



                                            Page 12 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 13 of 15



on-campus resources, for the full duration of the Spring 2020 semester, and continuing into the

2020-2021 academic year.

       57.     Plaintiff and Class members fulfilled their end of the bargain when they paid

monies due for tuition, fees, and related expenses.

       58.     BC has failed to provide the contracted-for services but has retained tuition monies

paid by Plaintiff and the Class, and refuses to issue a corresponding tuition adjustment.

       59.     Plaintiff and members of the Class have suffered damage as a direct and proximate

result of BC’s breach, including but not limited to deprivation of the education, experience, and

services that they were promised and for which they have already paid.

       60.     As a direct and proximate result of BC’s breach, Plaintiff and the Class are entitled

to damages, to be decided by the trier of fact in this action, to include but not be limited to

reimbursement of certain tuition, fees, and other expenses that were collected by BC for services

that BC has failed to deliver.

                                           COUNT II
                                        Unjust Enrichment

       61.     Plaintiff restates, realleges, and incorporates by reference the allegations contained

in all preceding paragraphs of this complaint as if fully set forth herein.

       62.     Plaintiff brings this claim individually and on behalf of the members of the Class

against BC, and in the alternative to Count I.

       63.     Plaintiff and members of the Class conferred a benefit on BC in the form of monies

paid for tuition, fees, and related expenses in exchange for certain service and promises. This

tuition was intended to cover in-person educational services for the academic semester.

       64.     BC voluntarily accepted and retained this benefit by accepting payment.

       65.     BC has retained this benefit even though it ceased providing the full education,



                                            Page 13 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 14 of 15



experience, and services for which the tuition and fees were collected.

        66.     The online education services BC substituted for the in-person education for which

Plaintiff and class members paid has a substantially lesser value, but BC has nonetheless retained

full payment.

        67.     It would be unjust and inequitable for BC to retain benefits in excess of the services

it provided, and BC should be required to disgorge any tuition, fees and related expenses that

exceed the value of online education.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against BC as follows:

        A.      For an order certifying the Class under Rule 23 of the Federal Rules of Civil

Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as Class

Counsel to represent the Class;

        B.      For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

        C.      For actual, compensatory, and punitive damages in amounts to be determined by

the Court and/or jury;

        D.      For prejudgment interest on all amounts awarded;

        E.      For an order of restitution and all other forms of equitable monetary relief;

        F.      For injunctive and declaratory relief as the Court may deem proper;

        G.      For an order awarding Plaintiff and the Class reasonable attorneys’ fees and

expenses and costs of suit; and

        H.      All other relief to which Plaintiff and members of the Class may be entitled by law

or in equity.




                                            Page 14 of 15
         Case 1:20-cv-11662-RWZ Document 1 Filed 09/08/20 Page 15 of 15



                                           JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.



Dated: September 8, 2020                        Respectfully submitted,

                                                ANILDA RODRIGUES, on behalf of herself and all
                                                others similarly situated.

                                        By:     /s/Christopher M. Lefebvre, Esq.
                                                Consumer & Family Law Center of
                                                Claude F. Lefebvre | Christopher M. Lefebvre, PC
                                                PO Box 479 • Pawtucket • 02862
                                                Tel: (401) 728-6060 • Fax: (401) 728-6534
                                                chris@lefebvrelaw.com
                                                BBO# 629056

                                                James A. Francis*
                                                John Soumilas*
                                                David A. Searles*
                                                Edward H. Skipton*
                                                FRANCIS MAILMAN SOUMILAS, P.C.
                                                1600 Market Street, Suite 2510
                                                Philadelphia, PA 19103
                                                T: (215) 735-8600
                                                F: (215) 940-8000
                                                jfrancis@consumerlawfirm.com
                                                jsoumilas@consumerlawfirm.com
                                                dsearles@consumerlawfirm.com
                                                eskipton@consumerlawfirm.com

                                                *Pro hac vice forthcoming

                                                Attorneys for Plaintiff




                                              Page 15 of 15
